Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on August 30, 2022 is received. 
Claims 1-10 are pending in this application, claims 3, 7 and 8-10 are withdrawn from further consideration and claims 1, 2 and 4-6 are being examined to the extent they read on the elected species (Also see Restriction/Election below),

Restriction/Election:
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 08/30/2022 is acknowledged.
Applicant’s election without traverse of species Paraprevotella clara, Paraprevotella clara accession number NITE BP-02775, and SEQ ID NO: 1 or SEQ ID NO: 5, in the reply filed on 08/30/2022 are also acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.
Claims 3 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species and do not read on all the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.


Objection(s):
Figures:
Figure 9 is objected to under 37 CFR 1.83(a) because it is fuzzy and fails to show the name of the bacterial strains  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

b) Claims:
Claims 1, 2 and 4-6 are objected to because of the following informalities: 
In claims 1, 2 and 4-6, line 1, after (…), delete “:”.
In claim 1, line 2, replace “Paraprevotella” with --Paraprevotella--.
In claim 2, line 2, replace “Paraprevotella” with --Paraprevotella--, and line 3, replace ‘’ Paraprevotella clara and Paraprevotella xylaniphila” with --Paraprevotella clara and Paraprevotella xylaniphila--.
In claim 4, line 2, replace “Paraprevotella” with --Paraprevotella--, and line 3-4, replace “Paraprevotella clara …  Paraprevotella clara  … Paraprevotella xylaniphila” with --Paraprevotella clara …  Paraprevotella clara … Paraprevotella xylaniphila--.
In claim 5, line 3, replace “Parabacteroides merdae and Bacteroides uniformis” with --Parabacteroides merdae and Bacteroides uniformis--.
In claim 6, lines 1-2, replace “Parabacteroides merdae” with --Parabacteroides merdae--, and lines 3-4, “Bacteroides uniformis” with --Bacteroides uniformis--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The invention appears to employ a specific strains Paraprevotella clara NITE BP-02775, a Paraprevotella clara JCM 14859T strain, and a Paraprevotella xylaniphila JCM 14860T strain. 
It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
	It appears that a deposit was made in this application as filed as noted p. 36 of applicant’s specification. However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.
1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

Also, a copy of deposit receipt is required.

Claim Rejections - 35 USC § 101
(Law of Nature or Natural Product)

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 101 because; 

The claimed invention is directed to a judicial exception, i.e., a natural product without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

According to Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, “the judicial exceptions are for subject matter that has been identified as the ‘‘basic tools of scientific and technological work,’’ which includes ‘‘abstract ideas’’ such as mathematical concepts, certain methods of organizing human activity, and mental processes; as well as laws of nature and natural phenomena”, and “the USPTO has set forth a revised procedure, rooted in Supreme Court caselaw, to determine whether a claim is ‘‘directed to’’ a judicial exception under the first step of the Alice/Mayo test (USPTO Step 2A).” (Also see “2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices, p. 50-57”).

Step 2A asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? In the context of the flowchart in MPEP § 2106, subsection III, Step 2A determines whether:
• The claim as a whole is not directed to a judicial exception (Step 2A: NO) and thus is eligible at Pathway B, thereby concluding the eligibility analysis; 
or
• The claim as a whole is directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself.
Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
In this case, claims 1, 2 and 4-6 read:
1. composition for suppressing trypsin activity, comprising: a bacterium belonging to a genus Paraprevotella as an active ingredient.
2.  The composition according to claim 1, … at least one bacterium selected from the group consisting of Paraprevotella clara (the elected species).
4. The composition according to claim 1,  … at least one bacterial strain selected from the group consisting of a bacterial strain belonging to Paraprevotella clara specified by accession number NITE BP-02775 (the elected species).
5.  The composition … further comprising: at least one … Bacteroides uniformis (the elected species).
6. The composition according to claim 5, … the Bacteroides uniformis is at least one bacterium having a DNA composed of a base sequence set forth in SEQ ID NO: 5 (the elected species).
	
In this case, bacterium belonging to a genus Paraprevotella, Paraprevotella clara and further Bacteroides uniformis are all naturally occurring bacteria found in intestinal microbiota (see for example, p. 5 right-hand column paragraph below Figure 2 of Li et al., Frontiers in Microbiology, March 2017, Vol. 8, Article 484, p. 1-11). Thus, the claim as a whole is directed to a judicial exception.
As indicated above, step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
In this case, as explained above claim 1 is directed to a judicial exception, i.e., naturally occurring bacterial strain Paraprevotella clara belonging to a genus Paraprevotella, and further Bacteroides uniformis are found in intestinal microbiota.
Moreover, there is no evidence that the claimed function or property, i.e., suppressing trypsin activity , is not associated with the inherent property of the claimed Paraprevotella clara, and there is no evidence of any markedly different functional characteristic other than the inherent natural function/property of suppressing trypsin. Therefore, claims as a whole do not amount to significantly more than the exception itself (Answer to Step 2B: No).
In addition, isolating, depositing and obtaining an accession/registration number, and further measuring the DNA base sequence and % sequence identity, do not consider to improve the judicial exception or do not use the judicial exception in a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Therefore, claims 1, 2, and 4-6 do not integrate the judicial exception into a practical application of that exception (Answer to Step 2A Prong Two: No).
In Funk Brothers the Supreme court concluded that naturally-occurring bacteria, isolated from their natural surroundings, was not patent eligible: “[t]he qualities of these bacteria, like the heat of the sun, electricity, or the qualities of metals, are part of the storehouse of the knowledge of all men…manifestations of laws of nature, free to all…and reserved exclusively to none…” the qualities of the bacteria being “.. the work of nature…unaltered by the hand of man.”.
Therefore, the subject matter of claims 1, 2, and 4-6 as a whole is not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2 and 4 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bushman et al. (WO 2015/051323 A1, also cited in the IDS filed on 04/16/2021).
Regarding claims 1, 2 and 4, Bushman et al. disclose/teach a composition for suppressing trypsin comprising a bacterium of genus Paraprevotella as an active ingredient, and the at least one bacterium selected from the group consisting of Paraprevotella clara.
Regarding claim 4, although the strain of Paraprevotella clara  taught by Bushman et al. does not have the claimed designation number of, for example, NITE Bp-02775 (elected species), but it is an obvious variant of the claimed Paraprevotella clara  strain. It should be noted that a single strain can be deposited under different deposit numbers.
No explicit data is provided regarding suppressing trypsin, however the Paraprevotella clara in the in the composition of Bushman et al. appears to be the same as, or in alternative an obvious variant of, the claimed composition, as such it inherently possess the claimed property which is not disclosed, i.e., suppressing trypsin.
As stated in MPEP 2111 III., “Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.”.

Bushman et al. therefore anticipate or make obvious the claimed composition.

In alternative, 

Regarding claims 1, 2 and 4, Bushman et al. teach a composition for suppressing trypsin comprising a bacterium of genus Paraprevotella as an active ingredient, and the at least one bacterium selected from the group consisting of Paraprevotella clara.
Regarding claim 4, although the strain of Paraprevotella clara  taught by Bushman et al. does not have the claimed designation number of, for example, NITE Bp-02775 (elected species), but it is an obvious variant of the claimed Paraprevotella clara  strain. It should be noted that a single strain can be deposited under different deposit numbers. As such, Bushman et al. make obvious the claimed composition of claims 1, 2 and 4.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Frontiers in Microbiology, March 2017, Vol. 8, Article 484, p. 1-11) and Konstantinidis et al. (PNAS, 2005, Vol. 102, No. 7, p. 2567-2572).
Li et al. teach Paraprevotella clara and Bacteroides uniformis both found in intestinal microbiota are closely related and have the same enzymatic activity (see for example, p. 5 right-hand column paragraph below Figure 2). It should be noted that because the bacterium taught by Li et al. is Bacteroides uniformis, same species as the claimed bacterium, as such the base sequence set forth in SEQ ID NO: 5 or a base sequence having at least 90% identity to the base sequence is inherently present. It should be noted that same species of bacteria have at least 90% and as high as 98-99% genetic similarity (see for example, p. 2771 left-hand column 2nd paragraph and Abstract of Konstantinidis et al.).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that intestinal bacteria Paraprevotella clara and Bacteroides uniformis are closely related and have the same enzymatic activity (as taught by Li et al.) would have been motivated to combine Paraprevotella clara and Bacteroides uniformis  taught by Li et al. with a reasonable expectation of success in providing the claimed composition comprising Paraprevotella clara and Bacteroides uniformis.

Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KADE ARIANI/Primary Examiner, Art Unit 1651